Case 2:21-cv-01806-SB-MRW Document 10 Filed 03/11/21 Page 1 of 4 Page ID #:35




 1
     Stephen M. Doniger, Esq. (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott A. Burroughs, Esq. (SBN 235718)
 3
     scott@donigerlawfirm.com
     Trevor W. Barrett, Esq. (SBN 287174)
 4   tbarrett@donigerlawfirm.com
 5
     DONIGER/BURROUGHS
     603 Rose Avenue
 6   Venice California 90291
 7
     Telephone: (310) 590-1820

 8   Attorneys for Plaintiff
 9

10
                           UNITED STATES DISTRICT COURT

11
                         CENTRAL DISTRICT OF CALIFORNIA

12   TODD BIGELOW, an individual,              Case No.: 2:21-cv-01806-SB-MRW
13                                             Hon. Stanley Blumenfeld, Jr. Presiding
     Plaintiff,
14
                                                PROOF OF SERVICE ON
15   v.
                                                DEFENDANT FLYOVER MEDIA,
16   FLYOVER MEDIA, LLC, a Wyoming              LLC
17   Limited Liability Company; PUBLIC
     MEDIA NJ, INC., a New Jersey
18   Corporation, d/b/a “NJSpotlight.com”;
19   SCITUS ACADEMICS, LLC, a
     Delaware Limited Liability Company;
20   and DOES 1 through 10,
21
     Defendants.
22

23

24

25

26

27

28

                                     PROOF OF SERVICE
Case 2:21-cv-01806-SB-MRW Document 10 Filed 03/11/21 Page 2 of 4 Page ID #:36




                              UNITED STATES DISTRICT GOURT
                             CENTRAL DISTRICT OF CAL!FORNIA


 TODD BIGELOW, an individual,
                      Plaintiff
        VS.                                                  Case No.2:21-cv-O1806-SB-M RWx

 FLYOVER MEDIA, LLC
                   Defendant


                                  AFFIDAVIT FOR SERVICE
 STATE OF KANSAS
 SEDGWICK COUNTY


 The undersigned, of lawful age, being first duly sworn upon oath, deposes and states:
 Under K.S.A.60-303, enacted July 1, 2009, I am a licensed Private Detective and
 empowered by this statue to serve process in all Kansas Judicial Districts


 PERSONAL SERVICE OF:                Thomas Pappert, Registered Agent

 DATE AND TIME OF SERVICE:           March 9,202L at 12:46pm

 LOCATION OF SERVICE:                125 North Market Street, Suite 1120, Wichita, RS 67202

 PROCESS SERVED:                     Summons, Assignment, and Complaint




 FURTHER AFFIANT SAITH NAUGHT.


                                                  Justyn Manuel Martinez
                                                  Licensed Private Detective
                                                  State of Kansas
            2:21.-cv-0L806-SB-MRW Document
       Case2:21-cv-01806-SB-MRW
       Case                                  B Frled
                                   Document 10       03/11/21 Page
                                               Filed 02126121,          of 2
                                                               Page 1-3 ot 4 Page  ID #:21
                                                                             Page lD  #:37

AO 440 (Rev.06/12) Sumnrons in   a   Civil Action


                                         ljxrrBp Srerps Drsrrucr                            CoURT
                                                                        for thc

                                                           Central District of Calilbrnia


             TODD BIGELOW, an individual,

                           l'lrriutill(.s)




                                                                                  Civil Action No. 2:21-cv-01 806-5B-MRWx
 FLYOVER MEDIA, LLC, a Wyoming Limited Liability
 Company; PUBLIC MEDIA NJ, lNC., a New Jersey
    Corporation, dlbIa"NJSpotlight.com"; SCITUS
   ACADEMICS, LLC, a Delaware Limited Liability
         Company;and DOES 1 through 10,
                           Delcntlurtt(s)


                                                      SUMMONS IN A CIVIT, ACTION

To:   (Delenttunt's ttomc untlutklres.s) FLYOVER MEDIA, LLC, a           Wyoming Limited Liability Company; pUBLIC MEDIA NJ,
                                             lNC., a New Jersey Corporation, dlbla "NJSpotlight.com"; SCITUS ACADEMICS, LLC,
                                             a Delaware Limited Liability Company; and DOES 1 through 10




          A larvsuit   has bccn       filcd against you.

          Withilr 21 clays after service cll'tliis sLlnrnrons on yolr (not counting the day you    rece   ivcd it)       or (r0 days il'you
                                                                                                                     -
are the United States or a United States agency, or an ofllcer ol ernployee of the Unitecl States ciescribecl in [red. IL. Civ.
P. l2 (a)(2) or (3)   yoLl lltttst serve ol1the plaintiff an auswer to thc attached complaint or a motinn lrnder ItLrle l2 ol'
                       -
the Federal RLrles of Civil Procedure. The answet ol motiou nrust be served on tlre plaintif'f'or plaintil'f"s attorrrey.
whose nartre and address         are:
                                    Scott Alan Burroughs, Esq.
                                             DONIGER BURROUGHS
                                             603 Rose Avenue
                                             Venice, California 90291




       If you fail to resl-rond, judgment by deflault rvill be entered agaiust you lbr thc telief dernanciec] in tlie con-rplaint.
You also n-rust file your auswer or ltlotiou with thc court.




Dare:      212612021
                                                                                  Ww*o\W
              2:2L-cv-O\806-SB-MRWDocument
         Case2:21-cv-01806-SB-MRW
        Case                                8 Ftled
                                   Document10 Filed OZl26l2L Page 24 ol2
                                                    03/11/21 Paqe    of 4 Page lD
                                                                               ID #:22
                                                                                  #:38

AO 440 (Rev.0(r/12) Sumnrons in      a   Civil Action (Page 2)

 Civil Action No.

                                                          PROOF'OF SERVICB
                          (Tltis section should not beJiled with the court unless required by Fed. R. Civ. P.4 (l))

           This sumnro ns for fuarne o/indir,,icruur*tct titrc, if'urr.v)
                                                                                  frlru*a /ud,l:^ LL ,                         7/rot ."g   lopp*f       ryW
 was received by me on             (tate) (tlo"4 g, 2-r.l                           I




           A'f p.rro,rully served              the sumi.nons on rhe inclividual at Qttucc.)
                                                                                                    tL| N         ) S/fe" I , 9r l h ilfn
                                                                                                                    Ma.Jte
             oial";fu,lc* L?zo-                                                               onk/(ltc) laar.l14,wzl e ;*12-',g;i

           fll I left tlre slttt.ttttons at the indiviclual's       residence or usual pizrcc o1'abocle wilh              (rturtt,:)

                                                                            , a pelsor'l of sLritable agc ancl cliscretion who resic'les there,
           ot1 (dutc)                                      , and mailed a copy to the individtral's last known aciclress; or'

           L-'l   I   served the sttnturons on (nuttrc o/'inrlit,iduull                                                                            , who is
            designated by law to accept service of process orr behalf of                    (rtunta rtf or.gurtizution)

                                                                                             Ol1 (tlutt:)                                  ;or
           il     I   retr.rrned the summons unexecuted because                                                                                         ;or
           D      Other gpccil.i):




           My t'ees are        $                           fbr travel and   llj                    fbr services, fol a total o{'$                0.00


           I declalc under penalty o1'perjLn'y that this in{brmation is true.



Date:             l         Ma,rv\vl


                                                                                                  ^-fr*L,t*tittnl/-.!g\
                                                                                                        printed trunre nua                                    (
                                                                                                                                            / ";t{g1,t

                                                                                  14o           (r+!**,/(_(u                                         5_<,
Additional inlbrrnation regarding atternpted se-rvicc, erc:                                                                                         61 rdl
